           1   KEKER, VAN NEST & PETERS LLP
               ELLIOT R. PETERS - # 158708
           2   epeters@keker.com
               633 Battery Street
           3   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           4   Facsimile:     415 397 7188
           5   Attorneys for Defendant JOHN A. CROSBY
           6   KEKER, VAN NEST & PETERS LLP
               BENEDICT Y. HUR - # 224018
           7   bhur@keker.com
               633 Battery Street
           8   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           9   Facsimile:     415 397 7188
          10   Attorneys for Defendant INES S. CROSBY
          11                              UNITED STATES DISTRICT COURT
          12                             EASTERN DISTRICT OF CALIFORNIA
          13                                 SACRAMENTO DIVISION
          14   UNITED STATES OF AMERICA,                  Case No. 2:17-CR-00006-MCE
          15                Plaintiff,                    STIPULATION TO AMEND SCHEDULE
          16                                              FOR PRETRIAL MOTIONS; ORDER
                     v.
          17                                              Judge:     Hon. Morrison C. England, Jr.
               JOHN A. CROSBY, INES S. CROSBY, and
          18   LESLIE A. LOHSE,                           Date Filed: January 5, 2017

          19                Defendants.                   Trial Date: September 30, 2019

          20
          21
          22
          23
          24
          25
          26
          27
          28
          30
                           STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
          31                                 Case No. 2:17-CR-00006-MCE
1329661
          32
           1                                              STIPULATION
           2           1.      By previous order, this Court set a schedule for pretrial motions pursuant to

           3   Fed. R. Crim. P. 12(b)(3)(A)-(D), with the deadline for filing such motions set for on or before

           4   January 15, 2019. ECF Dkt. No. 60.

           5           2.      Pursuant to the stipulation of the parties in light of discussions of possible

           6   resolution, the Court ordered that the deadline for filing such motions be extended first to

           7   February 15, 2019, then to March 18, 2019, then to May 15, 2019, and then to June 13, 2019.

           8   ECF Dkt. Nos. 68, 71, 73, 75.

           9           3.      The parties are continuing to discuss the possibility of resolution and agree that it

          10   is in the best interests of all parties to continue the deadline for pretrial motions.

          11           4.      Accordingly, the parties agree and stipulate, and request that the Court amend the

          12   previously set schedule for pretrial motions and adopt the following:

          13                   i)      All pretrial motions brought pursuant to Fed. R. Crim. P. 12(b)(3)(A)-(D)

          14   shall be filed on or before June 20, 2019;

          15                   ii)     Any opposition by the non-moving party shall be filed on or before July

          16   11, 2019;

          17                   iii)    The moving party’s optional reply shall be filed on or before July 18, 2019

          18   (as currently scheduled); and

          19                   iv)     A hearing on the motions, if any, shall be held on August 1, 2019 (as

          20   currently scheduled), or as soon thereafter as may be available to the Court.

          21           5.      The trial date set for September 30, 2019, and the trial confirmation hearing set for

          22   August 15, 2019, shall remain as previously scheduled. The parties presently estimate that the

          23   trial will take approximately 14 court days to conclude, excluding time for jury deliberation.

          24           6.      The Court has previously found that, for the purpose of computing time under the

          25   Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

          26   of March 8, 2018 to September 30, 2019, inclusive, is deemed excludable pursuant to

          27   18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

          28   by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

          30                                                        1
                               STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
          31                                     Case No. 2:17-CR-00006-MCE
1329661
          32
           1   served by taking such action outweigh the best interest of the public and the defendants in a
           2   speedy trial. The parties confirm by this stipulation that such a finding should be reaffirmed, as

           3   the defendants still require until September 30, 2019 to prepare for trial.
           4          7.      Nothing in this stipulation and order shall preclude a finding that other provisions
           5   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
           6   which a trial must commence.
           7          IT IS SO STIPULATED.
           8   Dated: June 10, 2019                                    KEKER, VAN NEST & PETERS LLP
           9
          10                                                    By:    /s/ Elliot R. Peters
                                                                       ELLIOT R. PETERS
          11
                                                                       Attorneys for Defendant
          12                                                           JOHN A. CROSBY

          13
               Dated: June 10, 2019                                    KEKER, VAN NEST & PETERS LLP
          14
          15                                                    By:    /s/ Benedict Y. Hur
                                                                       BENEDICT Y. HUR
          16
                                                                       Attorneys for Defendant
          17                                                           INES S. CROSBY
          18
               Dated: June 10, 2019                                    PHILLIP A. TALBERT
          19                                                           UNITED STATES ATTORNEY
                                                                       Acting Under Authority Conferred by 28
          20                                                           U.S.C. § 515
          21
          22                                                           /s/ Matthew M. Yelovich as authorized on
                                                                By:    June 7, 2019
          23                                                           MATTHEW M. YELOVICH
                                                                       Assistant United States Attorney
          24
                                                                       Attorneys for Plaintiff
          25                                                           UNITED STATES OF AMERICA

          26
          27
          28
          30                                                      2
                               STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
          31                                     Case No. 2:17-CR-00006-MCE
1329661
          32
           1   Dated: June 10, 2019                          HEATHER WILLIAMS
                                                             Federal Public Defender
           2

           3                                                 /s/ Jerome Price, as authorized on June 7,
           4                                           By:   2019
                                                             JEROME PRICE
           5                                                 Assistant Federal Defender

           6                                                 Attorneys for Defendant
                                                             LESLIE LOHSE
           7
           8

           9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
          30                                             3
                             STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
          31                                   Case No. 2:17-CR-00006-MCE
1329661
          32
           1                                           ATTESTATIONS
           2          The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly

           3   represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are

           4   not presently aware of any actual conflicts of interest regarding the joint representation of John

           5   Crosby and Ines Crosby.

           6          IT IS SO ATTESTED.

           7
               Dated: June 10, 2019                                   KEKER, VAN NEST & PETERS LLP
           8

           9
                                                               By:    /s/ Elliot R. Peters
          10                                                          ELLIOT R. PETERS

          11                                                          Attorneys for Defendant
                                                                      JOHN A. CROSBY
          12
          13   Dated: June 10, 2019                                   KEKER, VAN NEST & PETERS LLP

          14
                                                               By:    /s/ Benedict Y. Hur
          15                                                          BENEDICT Y. HUR
          16                                                          Attorneys for Defendant
                                                                      INES S. CROSBY
          17
          18
          19                                                 ORDER
          20          IT IS SO ORDERED.
          21   Dated: June 11, 2019
          22
          23
          24
          25
          26
          27
          28
          30                                                      4
                               STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
          31                                     Case No. 2:17-CR-00006-MCE
1329661
          32
